FORM 11-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-23333 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Timberland Bank Employee Stock Ownership and 401(k) Plan B.Name of issuer of securities held pursuant to the plan and the address of its principal executive office: Timberland Bank 624 Simpson Avenue Hoquiam, Washington 98550 Financial Statements and Exhibits Page (a) Report of Independent Registered Public Accounting Firm 1 (b) Financial Statements Statements of Net Assets Available for Benefits at September 30, 2013 and 2012 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended September 30, 2013 4 Notes to the Financial Statements 5 (c) Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 14 (d)Exhibit 23 Consent of Independent Registered Public Accounting Firm 16 Signatures The Plan:Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer employees benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Administrator, Timberland Bank Employee Stock Ownership and 401(k) Plan By: /s/Dean J. Brydon Dean J. Brydon (name) Chief Financial Officer (title) Timberland Bank (bank) Date:March 27, 2014 Timberland Bank Employee Stock Ownership and 401(k) Plan Financial Report September 30, 2013 Timberland Bank Employee Stock Ownership And 401(k) Plan Financial Report September 30 Contents Report of Registered IndependentPublic Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2-3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5-13 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 14-15 Independent Auditors’ Report To the Plan Administrator, Investment and Benefit Committees of Timberland Bank Employee Stock Ownership and 401(k) Plan: Report on the Financial Statements We have audited the accompanying financial statements of Timberland Bank Employee Stock Ownership and 401(k) Plan, which comprise the statements of net assets available for benefits as of September 30, 2013 and 2012, and the related statement of changes in net assets available for benefits for the year ended September 30, 2013, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Plan management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Plan's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Timberland Bank Employee Stock Ownership and 401(k) Plan as of September 30, 2013 and 2012, and the changes in its net assets available for benefits for the year ended September 30, 2013, in accordance with accounting principles generally accepted in the United States of America. Report on Supplementary Information Our audits were conducted for the purpose of forming an opinion on the financial statements as a whole. The supplemental schedule of Schedule H, line 4i – Schedule of Assets (held at the end of year) is presented for the purpose of additional analysis and is not a required part of the financial statements but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Such information is the responsibility of the Plan's management and was derived from and relates directly to the underlying accounting and other records used to prepare the financial statements. The information has been subjected to the auditing procedures applied in the audits of the financial statements and certain additional procedures, including comparing and reconciling such information directly to the underlying accounting and other records used to prepare the financial statements or to the financial statements themselves, and other additional procedures in accordance with auditing standards generally accepted in the United States of America. In our opinion, the information is fairly stated in all material respects in relation to the financial statements as a whole. PMB HELIN DONOVAN, LLP Seattle, Washington March 18, 2014 Financial Statements Statements of Net Assets Available for Benefits Timberland Bank Employee Stock Ownership and 401(k) Plan September 30, 2013 and 2012 September 30, 2013 Participant- Nonparticipant-Directed Directed Allocated Unallocated Total Assets Investments, at fair value: Stable value common collective trust fund $ $
